Exhibit 10.2

AMENDMENT NUMBER ONE

TO THE

REGIONS FINANCIAL CORPORATION

POST 2006 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and Restated Effective January 1, 2005 (the “Supplemental Plan”)

As Adopted in December 31, 2008

Regions Financial Corporation hereby amends the Plan as follows:

1. Effective April 16, 2009, Section 3.01 shall be amended by adding to the end
thereof the following subsection (f):

(f) Temporary Benefit Freeze. This subsection (f), adopted on February 25, 2009
and effective April 16, 2009, implements a benefit freeze that is of indefinite
duration although intended to be temporary. The benefit freeze described in this
Section applies to all Participants in the Supplemental Plan, including
Participants eligible for Supplemental Benefits, Participants eligible for
Enhanced Benefits, and Participants eligible for the greater of the two
benefits.

(i) Notwithstanding subsections (a) through (e), effective April 16, 2009, no
Participant shall accrue any additional benefit in the Plan. This benefit freeze
shall be implemented as follows. The Supplemental Benefit shall be calculated by
determining the benefit in (A) thereof as of April 15, 2009 (the “Freeze Date”)
using the Participant’s Credited Service and Average Monthly Earnings (along
with any other factors applicable to such calculation) as of the Freeze Date.
The remainder of the calculation of such benefit shall be in accordance with the
terms of this Supplemental Plan without regard to this subsection (f). The
Enhanced Benefit shall be calculated by determining the benefit in (A) thereof
as of the Freeze Date using the Participant’s Credited Service and Average
Monthly Earnings as of the Freeze Date. The estimated Social Security benefit
shall be determined using the law in effect on the Freeze Date and all other
factors determined as if the Participant had a Termination of Employment on the
Freeze Date. The remainder of the calculation of the Enhanced Benefit shall be
in accordance with the terms of this Supplemental Plan without regard to this
subsection (f).

(ii) The calculation of the Supplemental Benefit and the Enhanced Benefit, in
each case, involves the calculation of the Participant’s benefit in the
Retirement Plan. The benefit in the Retirement Plan has also been frozen as of
April 15, 2009. However, the benefit determined in this Supplemental Plan shall
take into account the actual benefit in the Retirement



--------------------------------------------------------------------------------

Plan as of the date of determination, and not the Freeze Date, as a variety of
factors could cause the benefit in the Retirement Plan to increase or decrease
notwithstanding the freeze (including, without limitation, changes in the
required actuarial assumptions, indexing of the limits under Section 415 of the
Code, and the possibility of an amendment unfreezing the Retirement Plan as of a
different date than the Supplemental Plan).

2. All other terms, provisions and conditions of the Supplemental Plan not
herein amended shall remain in full force and effect.

****